28 F.3d 1208
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Albert Charles BURGESS, Jr., Petitioner.
No. 94-8008.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 28, 1994.Decided:  July 12, 1994.

On Petition for Writ of Mandamus.
Albert Charles Burgess, Jr., petitioner Pro Se.
PETITION DENIED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Albert C. Burgess filed this petition for writ of mandamus seeking an order compelling the United States District Court for the District of South Carolina to rule on his motion pursuant to Fed.R.Civ.P. 60(b).  Because the record in this case has been lost in the district court, we grant leave to proceed in forma pauperis, but deny the petition for writ of mandamus without prejudice.  The petitioner should apply for an order establishing the lost or destroyed records pursuant to 28 U.S.C. Sec. 1734.  The petitioner may do this by refiling his Rule 60(b) motion and any sup-porting papers that he previously filed.  If an answer to the 60(b) motion was previously filed, the district court should direct the respondent to file a copy of the answer.


2
PETITION DENIED.